         Case 1:19-cr-02032-SMJ   ECF No. 155   filed 03/06/20   PageID.652 Page 1 of 42




 1 William D. Hyslop

 2 United States Attorney
     Eastern District of Washington
 3 Thomas J. Hanlon

 4 Assistant United States Attorney
     Richard Burson
 5 Assistant United States Attorney

 6 402 E. Yakima Avenue, Suite 210
     Yakima, Washington 98901
 7 (509) 454-4425

 8
                         IN THE UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF WASHINGTON
10
     UNITED STATES OF AMERICA,                     1:19-CR-02032-SMJ-1
11

12                       Plaintiff,
                                                   United States Response to
             vs.
13                                                 Defendant’s Motion to Suppress
                                                   Victim’s Positive Identification
14 JAMES DEAN CLOUD,

15                                                 March 17, 20201, at 9:30 a.m.
                         Defendant.
                                                   With Oral Argument
16

17           Plaintiff, United States of America, by and through William D. Hyslop, United
18
     States Attorney for the Eastern District of Washington, Thomas J. Hanlon, Assistant
19
     United States Attorney for the Eastern District of Washington, and Richard Burson,
20

21 Assistant United States Attorney for the Eastern District of Washington, hereby

22
     submits its response to the Defendant’s Motion to Suppress the positive identification
23
     of the Defendant by one of the Defendant’s victims (ECF 147).
24

25

26   1
    Actual date and time for evidentiary hearing and argument to be scheduled on this
27 date.

28
     Response to Motion to Suppress                1
      Case 1:19-cr-02032-SMJ             ECF No. 155           filed 03/06/20         PageID.653 Page 2 of 42



                                              TABLE OF CONTENTS
 1

 2                                                                                                                    Page
 3
     I.    INTRODUCTION ..........................................................................................4
 4
     II.   FACTUAL BACKGROUND..........................................................................6
 5
           A.       Five dead bodies and an attempted kidnapping ignite a manhunt ........6
 6

 7         B.       Yakama Nation issues a public safety warning.....................................9
 8         C.       The FBI conducts a photo line-up; J.V. does not pick out the
                    Defendant ............................................................................................10
 9

10         D.       J.V. positively identifies the Defendant ..............................................14
11         E.       J.V. exercises his rights a victim and attends the Defendant’s
                    arraignment ..........................................................................................15
12

13 III.    ANALYSIS....................................................................................................16
14         A.      The Manson test does not apply because there was no police misconduct
15
                   that created unnecessarily suggestive circumstances ..........................17

16                  a.            Agent Ribail followed FBI procedure when he
                                  administered the June 9, 2019 line-up .................................19
17

18
                                 i.     Choosing not to record the line-up was not a
                                        violation of FBI policy, and at any rate, did not create
19                                      suggestive circumstances ..............................................22
20
                                ii.     Agent Ribail administered the line-ups using the
21                                      blinded administration technique required by FBI
22                                      policy .............................................................................23

23                             iii.     FBI policy requires that Agents request that the
24                                      witness have no contact with the media, not ignore
                                        public safety warnings regarding the whereabouts of
25                                      suspects who pose a danger to the witness and his
26                                      family.............................................................................23

27

28
     Response to Motion to Suppress                                 2
     Case 1:19-cr-02032-SMJ         ECF No. 155          filed 03/06/20         PageID.654 Page 3 of 42



                          iv.     Agent Ribail generally followed FBI policy
 1
                                  regarding the documentation of line-ups, and
 2                                documentation deficiencies do not create
                                  unnecessarily suggestive circumstances .......................25
 3

 4              b.           The Yakama Nation did not commit misconduct by
                             warning their community that a man who was suspected
 5                           of murdering five people, attempting to murder two
 6                           others, kidnapping a young child and carjacking a family
                             was armed and at large.........................................................26
 7
          B.    Even if the Manson test did apply, the identification procedure was
 8
                not unnecessarily suggestive ...............................................................28
 9
          C.    J.V.’s identification of the Defendant is reliable viewed in the
10              totality of the circumstances ................................................................30
11
                a.           J.V. had ample opportunity to view the Defendant at the
12                           time of the crime ..................................................................31
13              b.           J.V.’s degree of attention was high during his interaction
14                           with the Defendant ...............................................................31
15              c.           J.V.’s prior description of the Defendant was not
16
                             inaccurate .............................................................................31

17              d.           J.V. was “100 percent sure” that the man pictured in the
                             Yakama Nation public safety warning was the man who
18                           pointed a shotgun at him ......................................................34
19
                e.           J.V.’s identification of the Defendant occurred 24 to 48
20                           hours after the Defendant carjacked him and tried to
21                           abduct his son.......................................................................34

22        D.    Courts applying the Manson / Perry test permit eyewitness
                testimony under these circumstances .................................................38
23

24        E.    This Court should not take the extraordinary step of casting aside
                Manson and Perry and exclude the evidence under Rule 403 ............40
25
          IV.   CONCLUSION ...................................................................................41
26

27

28
     Response to Motion to Suppress                           3
      Case 1:19-cr-02032-SMJ     ECF No. 155     filed 03/06/20     PageID.655 Page 4 of 42



                                       I.      Introduction
 1

 2         Our legal system is built on the premise that it is the province of the jury to
 3
     weigh the credibility of witnesses. Kansas v. Ventris, 556 U.S. 586, 594 (2009). That
 4
     province of the jury includes weighing the reliability of eyewitness identification
 5

 6 against any admissible mitigating evidence the Defendant produces at trial, and

 7
     against the backdrop of the other trial safeguards afforded the Defendant (e.g. jury
 8
     instructions and the right to cross examine). The Defendant is asking this Court to take
 9

10 the extraordinary step of stripping the jury of that function. However, before even

11
     engaging in pretrial review of the reliability of eyewitness identification, the Court
12

13
     must determine whether the Defendant has met his burden under Perry to show that

14 police engaged in misconduct that was both unnecessary and unduly suggestive. Only

15
     then does the Court engage in pretrial reliability analysis.
16

17         The Defendant has not cleared the first bar. There was no misconduct, and

18 certainly no action on the part of law enforcement that was both unnecessary and

19
     suggestive. Agent Ribail conducted initial photo line-ups in accordance with FBI
20

21 guidance issued on the very same day he conducted the line-ups. And the Defendant

22 has not alleged any actions by Agent Ribail that were suggestive in any way.

23
     Similarly, the Yakama Nation did not engage in any misconduct or any action that
24

25 was unnecessary. Yakama Nation’s public safety announcement including a picture of

26 the Defendant was not “calling out” any eyewitness. Yakama Nation was correcting

27

28
     Response to Motion to Suppress                 4
      Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.656 Page 5 of 42



     an earlier “all clear” message that they had posted when they thought both suspects in
 1

 2 a quintuple homicide were in custody. Upon learning that the Defendant was still at

 3
     large and likely armed and dangerous, they rightly alerted the community. Defendant
 4
     would have this Court find that action unnecessary, based primarily on Defendant’s
 5

 6 factually incorrect mischaracterization of the Yakama Nation’s actions.

 7
           Even if there had been misconduct, the question of whether J.V.’s identification
 8
     of the Defendant would still be one for the jury to weigh. Under Manson and its
 9

10 predecessor cases, the Court must determine whether the totality of the circumstances

11
     indicate a “very substantial likelihood of irreparable misidentification.” Here, where
12

13
     J.V. announced that he was “100 percent” certain regarding his identification of the

14 Defendant, had ample time to view the Defendant over the course of ten minutes, and

15
     provided a reasonable explanation for his earlier inability to pick the Defendant out of
16

17 a photo line-up, such circumstances are not present.

18         The Defendant has the right to cross examine J.V. The Defendant has the right
19
     to seek to call expert witnesses to rebut J.V.’s identification. The Defendant has the
20

21 right to advocate for jury instructions governing eyewitness identification. The

22 Defendant does not have the right to conceal his victim’s identification of the

23
     Defendant from the jury when police engaged in no misconduct and circumstances do
24

25 not indicate a likelihood of irreparable misidentification.

26

27

28
     Response to Motion to Suppress                5
      Case 1:19-cr-02032-SMJ    ECF No. 155    filed 03/06/20   PageID.657 Page 6 of 42



                                       II.    Background
 1

 2 A.      Five dead bodies and an attempted kidnapping ignite a manhunt.
 3
           On June 8, 2019, just after 4:00 p.m., E.Z. called 911 and reported that she was
 4
     in a truck headed west on Evans Road in White Swan. She told dispatch she was
 5

 6 fleeing from her friend’s house, where unknown assailants had opened fire on the

 7
     vehicle she and her friends were in. Her friend L.L. was driving the truck from the
 8
     passenger side of the vehicle, because her other friend, Dennis Overacker, was dead in
 9

10 the driver’s seat, having been shot in the head. E.Z. and L.L. had both been shot, but

11
     survived. E.Z.’s infant child was unharmed.
12

13
           E.Z. directed law enforcement to the residence in White Swan where she and

14 her friends had been shot – 5151 Medicine Valley Road, the home of John Cagle, a

15
     man affectionately known as “Dobbie Jack.” Officers arriving at Dobie Jack’s home
16

17 encountered a grisly scene. Thomas Hernandez laid face down in the drive way,

18 unconscious and suffering from a gunshot to the head that would later kill him. Just

19
     inside the front gate of the property, Catherine Eneas laid dead from a gunshot wound.
20

21 Around back, near a game room, Michelle Starnes was found dead, also from an

22 apparent gunshot wound. Finally, inside the game room, Cagle was found dead from a

23
     gunshot to the head. Discharged shell casings were littered about the bodies.
24

25         While tribal police secured the scene in White Swan, E.Z. was at a hospital in

26 Yakima being interviewed by law enforcement. E.Z. told officers that she, Overacker,

27

28
     Response to Motion to Suppress                6
      Case 1:19-cr-02032-SMJ    ECF No. 155    filed 03/06/20   PageID.658 Page 7 of 42



     L.L. and Hernandez had driven in Overacker’s truck to Cagles’s residence to check in
 1

 2 on Cagle, who was “getting along in age.” When they arrived at Cagles’s, they did not

 3
     see Cagle, but instead were confronted by two Indian males, one of whom told them
 4
     that Cagle was not seeing anyone. Hernandez got out and spoke to the two Indian
 5

 6 males, at least one of whom was holding a gun. Hernandez started walking back to the

 7
     truck when one of the men suddenly shot Overacker in the head. Hernandez was shot
 8
     next and fell in the driveway. One or more people opened fire on the truck. L.L.
 9

10 managed to reach over Overackers’s body and hit the gas, speeding away from the

11
     residence while the truck was being peppered with shotgun blast. L.L. and E.Z. were
12

13
     hit, but not killed.

14          Around the time E.Z. was being interviewed, the Defendant and his brother
15
     were trying to make their escape out of the White Swan area. At approximately 4:45
16

17 p.m., N.V. called 911 and reported that two men had walked into her yard on Evans

18 Road approximately seven miles from the Medicine Valley murder scene, put a gun to

19
     her young son’s head, and stole her husband’s truck. Responding officers spoke with
20

21 N.V., her husband, J.V. and their two children, S.V. and M.V. The family relayed the

22 following: S.V. was walking in the backyard when a “native male” walked up to him,

23
     grabbed him by his shirt and put a gun next to his head. The assailant walked S.V. to
24

25 the house and told a second “native male” to “get the keys, Vance.” N.V., seeing her

26 son being held with a gun to his head, frantically ran to J.V., who was inside the

27

28
     Response to Motion to Suppress               7
      Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.659 Page 8 of 42



     house, and told J.V. that there were two men in the yard, one of whom had a gun to
 1

 2 S.V.’s head. J.V. went to the garage area and saw one “native” man with a shotgun.

 3
     Just outside of the garage, he saw a second native man holding a pistol to S.V.’s head.
 4
     Both men yelled at S.V. to give them the keys to the vehicles that were parked there.
 5

 6 J.V. quickly went to the house’s mudroom and retrieved the first set of keys he saw –

 7
     the keys to his wife’s van. The man with the pistol wanted the keys to the truck
 8
     instead. J.V. attempted to comply while the man holding the pistol at S.V.’s head
 9

10 yelled at J.V., accusing him of stalling. J.V. went into the house to retrieve the keys

11
     for J.V.’s truck. The man with the shotgun followed, and kept apologizing for what
12

13
     the two men were doing, while continuing to point the shotgun at J.V. J.V. retrieved

14 and handed over the truck keys. The man with the pistol ordered S.V. to get in the

15
     truck. J.V. pleaded with the two men not to take his son. The men refused. J.V. asked
16

17 the men to let S.V. ride in the back of the truck. The assailants acquiesced to that

18 request, and S.V. got into the bed of the truck. As the two armed men sped away in the

19
     truck, J.V. yelled for S.V. to jump. S.V. jumped out of the bed of the truck as the
20

21 vehicle kept going, escaping the two kidnappers. The family ran into the house and

22 called 911.

23
           As police were talking to J.V., another responding officer saw two people in the
24

25 field directly behind J.V.’s house. Two officers went to the field and apprehended the

26 two people: M.S. and N.J. Both were taken into custody. A short time later, after

27

28
     Response to Motion to Suppress                8
      Case 1:19-cr-02032-SMJ    ECF No. 155    filed 03/06/20   PageID.660 Page 9 of 42



     being provided Miranda rights, M.J. told officers the following about Medicine
 1

 2 Valley: He and N.J. had been with Donovan and James Cloud at Cagle’s. The Clouds

 3
     were in Cagle’s residence while M.J. and N.J. waited in the truck they had arrived in
 4
     with the Clouds. That’s when M.J. heard gunshots. M.J. explained that the four of
 5

 6 them then fled Cagles’s in a truck after ransacking Cagle’s residence. The truck they

 7
     fled in (later determined to be Eneas’) broke down (and was later found) near J.V.’s
 8
     house. M.J. and N.J. separated from the Clouds at that point and ran off through the
 9

10 field where they were apprehended. They did not know where the Clouds went.

11
           Detectives began combing the area and questioning residents as to the
12

13
     whereabouts of the Clouds. As night fell and the next day dawned, the suspected

14 perpetrators of five murders, two attempted murders, one carjacking and one

15
     kidnapping were still at large amongst the community and believed to be armed and
16

17 dangerous.

18 B.      Yakama Nation issues a public safety warning.
19
           Donovan Cloud was apprehended on June 9, 2019 at approximately 2:00 p.m.
20

21 in Oregon, the day after the murders. When he was arrested, he was accompanied by

22 two women. One of those women had an outstanding warrant out of Washington

23
     unrelated to the Medicine Valley investigation. She was arrested on the outstanding
24

25 warrant. News of the arrest was communicated through various agencies. The arrest

26 was communicated to the Yakama Nation, who, upon hearing that two individuals had

27

28
     Response to Motion to Suppress               9
     Case 1:19-cr-02032-SMJ    ECF No. 155    filed 03/06/20   PageID.661 Page 10 of 42



     been arrested, mistakenly thought that both of the Clouds had been arrested. At 3:19
 1

 2 p.m., the Yakama Nation mistakenly posted on their Facebook account that both

 3
     Clouds had been apprehended and were in custody, leaving the public to believe that
 4
     the people responsible for the killings and mayhem the day before were no longer at
 5

 6 large in their community. Exhibit A (Yakama Nation Facebook Post 1). Just under

 7
     two hours later, the Yakama Nation realized they had mistakenly given the “all clear”
 8
     to their community. Upon realizing that one of the men suspected of murdering five
 9

10 people the day before was still at large, the Yakama Nation issued “UPDATED

11
     INFORMATION” at 5:12 p.m. warning the public that James Cloud was still at large,
12

13
     thought to be armed and dangerous, and was being sought by law enforcement for the

14 murders. Exhibit B (Yakama Nation Update). The updated public safety warning

15
     included a photo of the Defendant taken after a September 17, 2018 tribal arrest. In
16

17 order to make it clear that their first post was a mistake, the Yakama Nation noted that

18 “due to misidentification,” one suspect remained at large. The “misidentification”

19
     referred to Yakama Nation’s earlier misunderstanding that both Clouds had been
20

21 apprehended in Oregon. “Misidentification” did not refer to a misidentification by any

22 eyewitness.

23
     C.    The FBI conducts a photo line-up; J.V. does not pick out the Defendant.
24

25         The Federal Bureau of Investigation began assisting in the investigation the

26 same day of the murders, kidnapping and carjacking. Special Agent Ronald T. Ribail

27

28
     Response to Motion to Suppress               10
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.662 Page 11 of 42



     took the lead (“Agent Ribail”). Agent Ribail is a 17 year veteran of the FBI. He has
 1

 2 received FBI training on conducting photo lineups, personally conducted

 3
     approximately 20 lineups in the course of his career, observed an additional 20, and
 4
     has trained new agents on how to conduct line-ups. As such, while state resources
 5

 6 processed the crime scene, Agent Ribail dispatched with Yakima County Sherriff’s

 7
     Office (“YCSO”) Detective Cypher to interview J.V. and his family and conduct a
 8
     photo lineup.
 9

10         First, Agent Ribail and Detective Cypher went to the YSCO substation in Zillah
11
     to compile a photo line-up for each of the four suspects in the murders and the related
12

13
     carjacking and kidnappings. At the substation, Agent Ribail and Detective Cypher

14 used a Spillman Technologies software program to generate the lineups. Generation of

15
     the lineups took approximately two hours. Separate line-ups were prepared for each
16

17 suspect. The photograph of each suspect was the most recent state law enforcement

18 photo on hand – the Defendant’s Spillman photo had been taken two years prior on

19
     June 7, 2017 at the Yakima County Jail. None of the photos had been previously
20

21 shown to any of the witnesses. None of the photos contained indications of criminal

22 misconduct.

23
           Agent Ribail and Detective Cypher next went to J.V.’s residence. Agent Ribail
24

25 administered the photo line-ups with each of the family members: J.V., N.V., S.V. and

26 M.V. The line-ups were conducted in the drive way of the residence. The family

27

28
     Response to Motion to Suppress               11
     Case 1:19-cr-02032-SMJ     ECF No. 155   filed 03/06/20   PageID.663 Page 12 of 42



     members were interviewed and shown the photo line-ups separately and one at a time;
 1

 2 while one member was being interviewed and shown the line-ups, the other members

 3
     of the family were sequestered in the house. Agent Ribail started each lineup session
 4
     by reading the line-up instructions to the witness and allowing them to read the
 5

 6 instructions. Exhibit C (Instructions signed by J.V.). There was no information in the

 7
     surrounding area that could have influenced the identification. Agent Ribail used the
 8
     photos attached as Exhibit D for the line-up that included Donovan Cloud, the photos
 9

10 attached as Exhibit E for the line-up that included James Cloud and the photos

11
     attached as Exhibit F for the line-up that included M.J. The photos were shown to the
12

13
     interviewee one at a time. Agent Ribail conducted each line-up by placing the six

14 photographs face down in a stack on the hood of a truck. Agent Ribail used a

15
     “blinded” administration technique: he flipped the photographs over one at a time and
16

17 handed them to the interviewee, careful not to look at the photo himself. If the

18 interviewee paused for a long period of time or made any comments about the photo,

19
     Agent Ribail would have to take the photo back from the eyewitness, or ask them at
20

21 what number photo were they looking, to know which photo they were looking at.

22         When Agent Ribail conducted the line-up with J.V. containing Donovan
23
     Cloud’s photo, J.V. identified a photo of Donovan Cloud as the individual who had
24

25 held a pistol to his son’s head the day before. Exhibit C; Exhibit D at 6. When J.V.

26 was shown the line-up including a photo of James Cloud (Exhibit E), he did not

27

28
     Response to Motion to Suppress               12
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.664 Page 13 of 42



     identify anyone as one of the kidnappers, but stated that the kidnapper who held the
 1

 2 shotgun had rounded cheeks like the individual in Exhibit E at 5:

 3
                Defendant’s 6/10/19 photo2:                Page 5 lineup photo:
 4

 5

 6

 7

 8

 9

10

11

12

13

14         When J.V. was shown the line-up including M.J., he stated that the individual in
15 picture four “looked similar in the eyes,” to the kidnapper who had held the shotgun,

16
     but that the shotgun bearer had more facial hair:
17

18

19

20

21

22

23

24

25
     2
    This is the Defendant’s booking photo from when he was arrested on June 10, 2019,
26
   two days after the Defendant was seen by J.V., and the photo most recent to the
27 carjacking/kidnapping.

28
     Response to Motion to Suppress               13
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.665 Page 14 of 42



                Defendant’s 6/10/19 photo:                Exhibit E, page 4 line-up photo:
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
           Despite being able to identify some individuals who shared characteristics with
12

13 the Defendant, and being able to note certain differences, J.V. did not affirmatively

14 identify the picture of the Defendant as one of the individuals who had terrorized his

15
     family the day before.
16

17 D.      J.V. positively identifies the Defendant.

18         Agent Ribail and Detective Cypher returned to J.V.’s residence the next day, on
19
     June 10, 2019, to collect evidence in furtherance of their investigation. After they had
20

21 concluded their search of the area, they were leaving the residence when J.V. flagged

22 them down. J.V. informed Agent Ribail that he had seen online photos of each of the

23
     men who had kidnapped his son two days prior. J.V. stated that one of the photos
24

25 showed the same person that had previously held a gun to his son’s head. The other

26 picture was a photo of the man who had held the shotgun. J.V. stated that he was “100

27

28
     Response to Motion to Suppress               14
     Case 1:19-cr-02032-SMJ    ECF No. 155    filed 03/06/20   PageID.666 Page 15 of 42



     percent sure” that those were the two guys. J.V. asked Agent Ribail why Agent Ribail
 1

 2 had not used the pictures that were on Facebook when he conducted his line-up,

 3
     because the Facebook photos were better representations. Agent Ribail later asked
 4
     J.V. to send him the photos that he had seen on Facebook that he recognized to be
 5

 6 those of the kidnappers. In response, J.V. texted Agent Ribail a photo of Donovan

 7
     Cloud, and a link to the Yakama Nation public safety warning of James Cloud.
 8
     Exhibit G (J.V. text message).
 9

10         J.V. had seen the photo of James Cloud posted by the Yakama Nation after the
11
     Yakama Nation realized they had earlier spread an incorrect (and dangerously
12

13
     misleading) “all clear” message to the community. When he saw that photo, he was

14 “100 percent sure” it was the man who had pointed a shotgun at him the day before:

15

16

17

18

19

20

21

22

23 E.       J.V. exercises his rights a victim and attends the Defendant’s arraignment.
24
           On July 18, 2019, the Defendant was arraigned on the Superseding Indictment.
25

26 J.V. exercised his right as a victim to attend the arraignment. 18 U.S.C. § 3771(a)(3).

27

28
     Response to Motion to Suppress              15
     Case 1:19-cr-02032-SMJ      ECF No. 155      filed 03/06/20   PageID.667 Page 16 of 42



     Even though J.V. had already identified the Defendant five weeks prior, on June 10,
 1

 2 2019, the Defendant sought to exclude J.V. from the hearing. The Magistrate rightly

 3
     denied the Defendant’s motion.3 There was nothing in the record to suggest that J.V.’s
 4
     testimony would be materially altered by attending the proceedings after he had
 5

 6 already positively identified the Defendant a month prior. This was a not “show-up” -

 7
     J.V. had already identified the Defendant the month before.
 8

 9
                                           III.    Analysis

10           In order to successfully move this Court to conduct a review of the reliability of
11
     an eyewitness identification before allowing a jury to decide reliability for themselves,
12

13
     the Defendant must first show the existence of police misconduct that was (1)

14 unnecessary and (2) unduly suggestive. Without that showing, the inquiry ends before

15
     any trial court review of reliability, and the jury is allowed to hear both the eyewitness
16

17 identification and any admissible evidence Defendant wishes to present to attack

18 reliability.

19
             The Defendant falls short. The Defendant alleged that Agent Ribail did not
20

21 follow proper FBI procedure. In fact, Agent Ribail followed FBI guidance governing

22 the assembly and administration of photo line-ups issued on the very same day he

23
     conducted the line-ups in this case. Any immaterial documentation errors of the line-
24

25 ups did not create suggestive circumstances, and Defendant has failed to articulate

26
     3
27       See ECF 80.
28
     Response to Motion to Suppress                  16
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.668 Page 17 of 42



     how immaterial documentation errors would have had any influence on the
 1

 2 eyewitness’ identification of the Defendant.

 3
           The Defendant also accuses the Yakama Nation of engaging in misconduct.
 4
     First, the Defendant’s allegation that the Yakama Nation engaged in misconduct was
 5

 6 factually incorrect. The Yakama Nation was correcting a prior “all clear,” not calling

 7
     out any eyewitness. Second, that action was certainly not unnecessary – the Yakama
 8
     Nation is obligated to alert its community when a suspect in a quintuple homicide is
 9

10 believed to be armed and on the loose in the community.

11
            Even if the Defendant had successfully shown police misconduct that was both
12

13
     unnecessary and suggestive, J.V.’s identification is submitted to the jury, not barred

14 outright, because a totality of the circumstances, analyzed under Biggers, does not

15
     indicate a “very substantial likelihood of irreparable misidentification” that cannot be
16

17 mitigated by the Defendant’s right to cross examine J.V., call rebuttle witnesses and

18 advocate for appropriate jury instructions.

19
     A.    The Manson test does not apply because there was no police misconduct that
20         created unnecessarily suggestive circumstances.
21
           Because there is no evidence that any law enforcement official acted
22

23 improperly, J.V.’s identification cannot be hidden from the jury, and whether or not

24 his identification is reliable is a solely question for them to decide.

25
           The Constitution protects a defendant against a conviction based on evidence of
26

27 questionable reliability, not by prohibiting introduction of the evidence, but by

28
     Response to Motion to Suppress                17
     Case 1:19-cr-02032-SMJ     ECF No. 155     filed 03/06/20   PageID.669 Page 18 of 42



     affording the defendant means to persuade the jury that the evidence is unreliable
 1

 2 Perry v. New Hampshire, 565 U.S. 228, 237 (2012). Potential unreliability of

 3
     evidence does not render its introduction at trial fundamentally unfair. See Ventris,
 4
     556 U.S. 586 at 594 (rejecting a broad exclusionary test for uncorroborated jailhouse
 5

 6 snitch statements). Even assuming that eyewitness testimony is fallible, fallibility does

 7
     not, without the taint of police misconduct, justify a trial court screening the evidence
 8
     for reliability before allowing a jury to make that determination. Perry, 565 U.S. at
 9

10 245. Before J.V.’s identification of the Defendant can be concealed from the jury, the

11
     Defendant must show that police acted improperly in obtaining the identification by
12

13
     creating circumstances that were both unnecessary and suggestive. Id. at 228 (citing

14 Manson v. Brathwaite, 432 U.S. 98, (1977)).

15
           This prerequisite – an affirmative showing of police misconduct – makes sense,
16

17 and protects a cornerstone of our judicial system: the fundamental role of the jury to

18 weigh evidence. Without this prerequisite, the door would open to judicial review of

19
     every eyewitness identification prior to its introduction to the jury. Perry, 565 U.S. at
20

21 243. That type of review would impermissibly trespass on the province of the jury to

22 weigh the reliability of evidence. It would also render null the protections already

23
     afforded defendants in cautioning juries against placing undue weight on eyewitness
24

25 testimony the defendant believes unreliable. These protections include the Sixth

26 Amendment right to confront the eyewitness, see Maryland v. Craig, 497 U.S. 836,

27

28
     Response to Motion to Suppress                18
     Case 1:19-cr-02032-SMJ     ECF No. 155     filed 03/06/20   PageID.670 Page 19 of 42



     845 (1990) (“The central concern of the Confrontation Clause is to ensure the
 1

 2 reliability of the evidence against a criminal defendant.”); the right to an attorney who

 3
     can expertly test the eyewitness’ testimony through cross examination, and argue
 4
     unreliability to the jury, Perry, 565 U.S. at 246; and the protections already built into
 5

 6 the courts’ instructions to the jury to consider whether the identification was the

 7
     product of the eyewitness’s own recollection or was the result of subsequent influence
 8
     or suggestiveness. MODEL CRIM. JURY INSTR. 9th Cir. 4.11 (2020). A critical aim of
 9

10 the prerequisite of police misconduct is not to rob the jury of their right to weigh

11
     evidence, but instead to deter law enforcement from using improper line-ups, show-
12

13
     ups and photo arrays. Perry, 565 U.S. at 241 (citing Manson). Because here, no police

14 conduct has been shown by the Defendant, the Court’s inquiry is complete under

15
     Manson and Perry.
16

17                   a. Agent Ribail followed FBI procedure when he administered the
                        June 9, 2019 line-up.
18

19         On June 9, 2019, the same day Agent Ribail administered the photo line-up to

20 J.V., the FBI promulgated their Procedures for Eyewitness Identification of Suspects

21
     Policy Guide 4. Exhibit H (FBI Policy). That document and the policies therein
22

23 incorporate and rely upon the Department of Justice Memorandum, EYEWITNESS

24

25

26   4
    This document, minus the cover sheet and last page, was provided to Defendant’s
27 counsel on September 23, 2019 upon their request for FBI policy governing line-ups.

28
     Response to Motion to Suppress                19
     Case 1:19-cr-02032-SMJ       ECF No. 155     filed 03/06/20   PageID.671 Page 20 of 42



     IDENTIFICATION: PROCEDURES FOR CONDUCTING PHOTO ARRAYS (Jan. 6, 2017)5. Id. at
 1

 2 19.

 3
             In incorporating the guidance of then Attorney General Sally Yates, and
 4
     updating their own internal policies consistent with the memorandum, the FBI
 5

 6 promulgated eight rules for agents to follow when assembling photo line-ups:

 7
             1. Prepare a separate photographic lineup for each suspect.
 8
             2. Select a photograph of the suspect that resembles the witness’s description
 9              of the perpetrator or the perpetrator’s appearance at the time of the incident.
10           3. Avoid using photographs that are outdated or are substantially dissimilar
                from the witness’s description of the perpetrator.
11
             4. Include at least five filler photographs that generally fit the witness’s
12              description of the perpetrator.
13           5. Consider creating a consistent appearance between the suspect and fillers by
14
                artificially adding or concealing any unique or unusual features (e.g., scars
                or tattoos).
15
             6. Select photographs that are of similar size, background, format, and color.
16           7. Not reuse photographs previously shown to the same witness.
17           8. Attempt to use photographs that do not indicate criminal misconduct (e.g.,
18              booking photographs). If a booking photo is the only available photograph
                of the suspect, the number board or other indicia of prior arrest should be
19              covered or masked and similar masking must be used for all filler
20              photographs.
21
             Exhibit H at 14.
22

23           Agent Ribail did not violate any of the guidelines when he assembled the photo

24 line-ups in this case.

25

26
     5
27       The memorandum relied on by Defendant.
28
     Response to Motion to Suppress                  20
     Case 1:19-cr-02032-SMJ    ECF No. 155    filed 03/06/20   PageID.672 Page 21 of 42



          The FBI also promulgated 16 rules for administering sequential photo line-ups:
 1

 2        1. Conduct the procedure separately for each witness.
 3        2. Provide instructions to the witness as described in subsection 4.7.2.,
             “Instructing the Witness.”
 4
          3. Conduct the photographic lineup in a location that does not expose the
 5           witness to information or evidence that could influence the witness’s
 6           identification.
 7        4. Ensure that neither the suspect nor any photographs of the suspect are visible
             where the witness will be present.
 8
          5. Consider using “blind” or “blinded” administration techniques. In a blind
 9           administration technique, the administrator is not involved in the
             investigation and does not know what the suspect looks like. In a blinded
10
             administration technique, the photographs are shielded from the
11           administrator’s view so he or she cannot see the placement of the suspect’s
12
             photograph, even if he or she knows what the suspect looks like. The use of
             blind or blinded administration of photo arrays is strongly encouraged
13           whenever practicable.
14        6. Not allow the witness to observe or overhear other witnesses during the
             procedure.
15
          7. Allow the witness as much time as needed to view the photographs.
16
          8. Avoid providing the witness any feedback regarding an identification.
17
          9. Ask the witness how confident he or she is regarding any identification
18           made.
19        10.Consider the value of audio or video recording the procedure. (See DIOG
             subsection 18.5.6.4.17.2, “Recorded Noncustodial Interviews,” for approval
20
             and documentation requirements for recordings containing audio content.)
21
          11.Have the witness initial and date the chosen photograph, if the witness
22           makes an identification.
23        12.Request that the witness not discuss the identification procedure or its results
             with other witnesses involved in the case or have contact with the media.
24
          13.Not advise the witness how many photographs he or she will be asked to
25           view.
26        14.Present each photo to the witness separately, and remove each from view
27
             before presenting the next photograph.

28
     Response to Motion to Suppress              21
     Case 1:19-cr-02032-SMJ      ECF No. 155    filed 03/06/20   PageID.673 Page 22 of 42



           15.Show all photographs at the same pace, even if the witness identifies a
 1
              photograph.
 2         16.Allow the witness to view any of the photographs again upon request.
 3

 4         Exhibit H at 15.
 5
           Agent Ribail followed each of the above rules regarding the administration of
 6

 7 photo line-ups. But because the Defendant has inferred otherwise, a few of them are

 8 worth discussing here.

 9
                              i. Choosing not to record the line-up was not a violation of
10
                                 FBI policy, and at any rate, did not create suggestive
11                               circumstances.
12
           The FBI instructs Special Agents to “[c]onsider the value of audio or video
13

14
     recording the procedure” (emphasis added). Agent Ribail would testify that on the

15 morning of June 9, 2019, he dispatched to scene of the Medicine Valley murders to

16
     lead the processing of the crime scene. Once he felt that assisting agencies had the
17

18 processing well at hand, he left with Detective Cypher to assemble the line-ups at the

19 nearest available place to do so: the YCSO Zillah substation. He then went to J.V.’s

20
     residence in White Swan to interview the family and conduct the line-ups. Agent
21

22 Ribail had no equipment with which to record the interview. At any rate, recording or

23 not recording a line-up does not in any way suggest the identity of suspect. Manson

24
     and Perry require not just any police misconduct, but evidence that police acted
25

26 improperly in obtaining the identification by creating unnecessarily suggestive

27

28
     Response to Motion to Suppress                22
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.674 Page 23 of 42



     circumstances. Perry 565 U.S. at 238-239 (citing Manson 432 U.S. at 107). Agent
 1

 2 Ribail’s decision to not record the line-ups did not in any way create an unnecessarily

 3
     suggestive circumstance.
 4
                           ii. Agent Ribail administered the line-ups using the blinded
 5
                               administration technique required by FBI policy.
 6
           FBI policy instructs Agents to use one of two line-up administration techniques
 7

 8 when either is practical: blind or blinded. The blind method requires the use of an

 9
     Agent not involved in the investigation who does not know what the suspect looks
10

11
     like. Agent Ribail will testify that he knew of no other Agent in the vicinity who did

12 not have knowledge of the investigation, and thus it was not practical to administer a

13
     blind line-up. So, Agent Ribail used the blinded method: the photographs were
14

15
     shielded from his view so he could not see the placement of the suspect’s photograph.

16 In fact, Agent Ribail will testify that when J.V. indicated that he identified one of the

17
     assailants, Agent Ribail did not realize that J.V. had identified Donovan Cloud until
18

19 he asked J.V. what number photo J.V. was looking at.

20                        iii. FBI policy requires that Agents request that the witness have
21                             no contact with the media, not ignore public safety warnings
                               regarding the whereabouts of suspects who pose a danger to
22                             the witness and his family.
23
           The FBI policy requires that Agents request that line-up witnesses not have any
24

25 contact with the media. It does not request that Agents ask witnesses ignore or block

26 out public safety messages from law enforcement or their government. J.V. did not

27

28
     Response to Motion to Suppress               23
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.675 Page 24 of 42



     contact the media. For that matter, the record contains no evidence that he viewed or
 1

 2 had contact with any media output. J.V. viewed a public safety announcement issued

 3
     by the Yakama Nation, warning their community that an armed and dangerous suspect
 4
     in a quintuple homicide was loose in their community. Defendant’s interpretation of
 5

 6 FBI policy would have Agent Ribail tell J.V. to put blinders on and avoid such

 7
     warnings, thereby endangering his own family.
 8
           J.V.’s family had been terrorized two days before. J.V. and his family had
 9

10 witnessed the kidnapping of their son and the carjacking of their truck. They were the

11
     only witnesses to the crime. Just before his family was terrorized, five people had
12

13
     been shot dead ten minutes down the road. The man who pointed a gun at his son’s

14 head and a shotgun at J.V. were still at large. They were obviously dangerous. They

15
     were obviously armed. For Agent Ribail to tell J.V. to ignore public safety warnings
16

17 regarding the whereabouts of the Defendant and his brother would have been

18 irresponsible and dangerous. He was right not to instruct J.V. to avoid such warnings,

19
     and failing to do so was not “misconduct.”
20

21         Finally, even if FBI policy did (ridiculously) require that Agent Ribail warn

22 J.V. to avoid public safety warnings, J.V.’s viewing of the public safety warning here

23
     would still not result in the showing of police misconduct required under Perry. See
24

25 Schroeder v. Premo, 714 F. App'x 666, 669 (9th Cir. 2017) (finding no police

26 misconduct, and thus allowing in-court identification without judicial reliability

27

28
     Response to Motion to Suppress               24
     Case 1:19-cr-02032-SMJ     ECF No. 155     filed 03/06/20   PageID.676 Page 25 of 42



     assessment, where the eyewitness had read a newspaper article that included a
 1

 2 photograph of the suspect and saw a brief news clip about the suspect’s case prior to

 3
     identifying him in the photo lineup.).
 4
                           iv. Agent Ribail generally followed FBI policy regarding the
 5
                               documentation of line-ups, and documentation deficiencies
 6                             do not create unnecessarily suggestive circumstances.
 7
           In addition to guidance regarding the creation and administration of photo line-
 8
     ups, the FBI publishes to its Agent guidance regarding the documentation of line-ups.
 9

10 Exhibit H at 17. Agent Ribail generally followed these procedures, with one

11
     immaterial exception: he would testify that he did not record the amount of time it
12

13
     took for J.V. to make the identification of Donovan Cloud.

14         But it begs the question: what unnecessarily suggestive circumstance was
15
     created by Agent Ribail’s failure to record the time it took for J.V. to identify
16

17 Donovan Cloud? None. What does the length of time it took J.V. to identify Donovan

18 Cloud have to do with the Defendant, James Cloud? Nothing. And how could failure

19
     to record identification time of Donovan Cloud affect J.V.’s identification of the
20

21 Defendant the next day? It could not.

22         Agent Ribail followed FBI protocol when he administered the line-ups on June
23
     9, 2019. There was no misconduct on his part. Defendant has not pointed to any action
24

25 on the part of Agent Ribail or any other law enforcement official that created

26 unnecessarily suggestive circumstances. Furthermore, the line-up generated a non-

27

28
     Response to Motion to Suppress                25
     Case 1:19-cr-02032-SMJ      ECF No. 155   filed 03/06/20   PageID.677 Page 26 of 42



     identification of the Defendant. How that that impacted J.V.’s identification a day
 1

 2 later is a question left unanswered by the Defendant.

 3
                       b. The Yakama Nation did not commit misconduct by warning their
 4                        community that a man who was suspected of murdering five
                          people, attempting to murder two others, kidnapping a young child
 5
                          and carjacking a family was armed and at large.
 6
           “A primary aim of excluding identification evidence obtained under
 7

 8 unnecessarily suggestive circumstances is to deter law enforcement use of improper

 9
     procedures in the first place.” Perry 565 U.S. 228 at 241 (emphasis added). The
10

11
     rational for the Manson test is clear: we want to deter law enforcement from engaging

12 in conduct that creates unnecessarily suggestive circumstances influencing an

13
     eyewitness. Id.
14

15
            First, the Yakama Nation Facebook page is administered by the Yakama

16 Nation, not law enforcement. Second, the reason the Yakama Nation posted

17
     Defendant’s likeness on Facebook is obvious. White Cloud and the Yakama Nation
18

19 are not large communities. A quintuple homicide does not go unnoticed. A

20 community like the Yakama Nation is understandably put on high alert by a violent

21
     crime spree such as the one that took place on June 8, 2019. It’s no wonder that the
22

23 Yakama Nation informed their members that the suspects had been arrested and were

24 in custody. Exhibit A. It is equally obvious why the Yakama Nation would issue the

25
     corrective public safety warning when they realized that their prior “all clear” was
26

27 incorrect. Even the Defendant acknowledges that there is nothing wrong with police

28
     Response to Motion to Suppress               26
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.678 Page 27 of 42



     issuing a wanted poster. It goes without saying that Yakama Nation did nothing wrong
 1

 2 when it issued its corrective announcement. In fact, in light of their prior “all clear”

 3
     bulletin, the only responsible action was for the Yakama Nation to issue the corrective
 4
     posting that was later seen by J.V. To not issue the warning, and leave community
 5

 6 members under the impression that the Defendant had been arrested, would have

 7
     placed members of the community in further danger. This is not the kind of action that
 8
     the law seeks to deter.
 9

10         The fact that Yakama Nation chose to describe its earlier “all clear” message as
11
     a “misidentification” does not change the analysis. “Misidentification” was an obvious
12

13
     reference to their earlier incorrect “all clear” posting. Without acknowledging that the

14 earlier “all clear” posting was incorrect, the second corrective warning would have

15
     been confusing, leaving residents unsure of whether the Defendant had been arrested
16

17 or was still loose in their community. Defendant’s assertion that this was some sort of

18 “call out” of J.V. is flat wrong. There is no record of law enforcement telling the

19
     Yakama Nation that J.V. had failed to identify the Defendant, nor any apparent reason
20

21 why they would. The Yakama Nation was not shaming anyone, certainly not J.V. The

22 Yakama Nation’s corrective public safety warning, including an indication that the

23
     prior post was incorrect, was the only responsible action the Yakama Nation could
24

25 have taken. Certainly this is not the type of action that the Manson and Perry tests

26 seek to deter. The Yakama Nation should not have to choose between alerting the

27

28
     Response to Motion to Suppress               27
     Case 1:19-cr-02032-SMJ     ECF No. 155      filed 03/06/20   PageID.679 Page 28 of 42



     community of dangerous criminals and being able to call eyewitnesses in a later
 1

 2 prosecution. Their action was far from unnecessary and does not constitute

 3
     misconduct.
 4
           In fact, the actions of the Yakama Nation are almost identical to situations
 5

 6 Perry described as suggestive, but not warranting exclusion: “For example, suppose a

 7
     witness identifies the defendant to police officers after seeing a photograph of the
 8
     defendant in the press captioned “theft suspect,” or hearing a radio report implicating
 9

10 the defendant in the crime. Or suppose the witness knew that the defendant ran with

11
     the wrong crowd and saw him on the day and in the vicinity of the crime. Any of these
12

13
     circumstances might have “suggested” to the witness that the defendant was the

14 person the witness observed committing the crime.” Id. at 244. Under Perry, those

15
     identifications are put before a jury, not excluded from their purview. Similarly, J.V.’s
16

17 identification should be put before a jury.

18 B.      Even if the Manson test did apply, the identification procedure was not
19         unnecessarily suggestive.

20         Even if there had been misconduct, the Defendant must next show that the act
21
     of misconduct was both unnecessary and suggestive. “[D]ue process concerns arise
22

23 only when law enforcement officers use[d] an identification procedure that is both

24 suggestive and unnecessary.” Id. at 238–239. A rule requiring automatic exclusion

25
     upon a showing of misconduct would “g[o] too far,” for it would “kee[p] evidence
26

27 from the jury that is reliable and relevant,” and “may result, on occasion, in the guilty

28
     Response to Motion to Suppress                 28
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.680 Page 29 of 42



     going free.” Manson, 432 U.S. at 112. Only those acts of misconduct that create
 1

 2 circumstances that are both unnecessary and suggestive satisfy the “police

 3
     misconduct” element of Perry and Manson. Although Defendant (wrongly) claims
 4
     that several acts constituted misconduct, the Defendant has only alleged that such one
 5

 6 act was unnecessarily suggestive: the Yakama Nation’s public safety warning that the

 7
     Defendant was still at large and dangerous 6.
 8
           Whether an action was “unnecessary” and “suggestive” are separate inquiries.
 9

10 See Stovall v. Denno, 388 U.S. 293, 302 (1967), overruled on other grounds by

11
     United States v. Johnson, 457 U.S. 537 (1982). In Stovall (a case upon which Manson
12

13
     is built), police had conducted a show-up by bringing the suspect handcuffed into the

14 victim’s hospital room and asking if he “was the man.” The victim later made an in

15
     court identification. The Supreme Court recognized that the show up was of the type
16

17 that had been widely condemned, but upheld the conviction nonetheless because the

18 show up was necessary (it was thought the victim might die).

19
           There is no contesting the Yakama Nation’s corrective public service alert was
20

21 equally necessary. It was the only reasonable action to take, given the dangerous

22 nature of the crimes that had been committed for which the Defendant was the sole

23

24   6
     Defendant makes the conclusory statement that failure to record an interview and
25 failure to document the interview in detail somehow influences the interviewee (i.e. is
   “suggestive”). Defendant stops short of providing any logical connection between
26
   recording and documenting the interview (the latter of which would occur after
27 identification) and suggestiveness.

28
     Response to Motion to Suppress                  29
     Case 1:19-cr-02032-SMJ      ECF No. 155     filed 03/06/20   PageID.681 Page 30 of 42



     suspect at large. And because the alert was put out for the sole purposes of alerting the
 1

 2 community of the Defendant’s dangerous presence and soliciting information as to his

 3
     whereabouts, it was necessary to include an accurate description of the Defendant (i.e.
 4
     his photo) and a description of the danger he posed. Nothing about the post was
 5

 6 unnecessary. Because it was not unnecessary, it cannot serve as the showing of police

 7
     misconduct required under Perry.
 8
     C.    J.V.’s identification of the Defendant is reliable viewed in the totality of the
 9
           circumstances.
10

11
           Finally, even if the Defendant could successfully show that there was some sort

12 of police misconduct that was both unnecessary and unduly suggestive, this Court

13
     should still not take the extraordinary step of concealing J.V.’s identification of the
14

15
     Defendant from the jury, because the circumstances do not indicate a “very substantial

16 likelihood of irreparable misidentification,” and thus the identification evidence

17
     should be admitted at trial and the reliability of the identification is “for the jury to
18

19 weigh.” Manson, 432 U.S. at 114, 116. A “suggestive and unnecessary identification

20 procedure does not violate due process so long as the identification possesses

21
     sufficient aspects of reliability,” for reliability is the “linchpin in determining the
22

23 admissibility of identification testimony.” Id. at 106. The factors to be considered in

24 evaluating the likelihood of misidentification are: (i) the opportunity of the witness to

25
     view the criminal at the time of the crime; (ii) the witness’ degree of attention; (iii) the
26

27 accuracy of the witness’ prior description of the criminal; (iv) the level of certainty

28
     Response to Motion to Suppress                  30
     Case 1:19-cr-02032-SMJ      ECF No. 155    filed 03/06/20   PageID.682 Page 31 of 42



     demonstrated by the witness at the confrontation and (v) the length of time between
 1

 2 the crime and the confrontation. Neil v. Biggers, 409 U.S. 188, 199-200 (1972). The

 3
     Biggers factors, applied to J.V.’s identification of the Defendant, weigh heavily in
 4
     favor of allowing the jury to consider J.V.’s testimony for themselves.
 5

 6                     a. J.V. had ample opportunity to view the Defendant at the time of
                          the crime.
 7

 8         Both parties agree that J.V. had ample opportunity to view the Defendant. Even
 9
     more so than Donovan Cloud. The Defendant was the perpetrator closest to J.V., and
10

11
     followed him into the house. The Defendant was not wearing a mask. It was a bright

12 sunny day. The confrontation lasted for approximately ten minutes. J.V. had more

13
     than enough opportunity to view the Defendant’s face to allow him to make a reliable
14

15
     identification.

16                     b. J.V.’s degree of attention was high during his interaction with the
17                        Defendant.

18         J.V. was no mere bystander. He was the primary focus of the Defendant’s ire.
19
     He talked with the Defendant and Donovan Cloud. He negotiated with them. He
20

21 pleaded with them. There is no doubt that J.V. was paying attention to what the

22 Defendant and his brother were doing.

23
                       c. J.V.’s prior description of the Defendant was not inaccurate.
24

25         J.V. did not initially pick the Defendant out of a photo line-up. Likely because,

26 as J.V. later told Agent Ribail, the picture of the Defendant in Yakama Nation’s public

27

28
     Response to Motion to Suppress                 31
     Case 1:19-cr-02032-SMJ      ECF No. 155   filed 03/06/20   PageID.683 Page 32 of 42



     safety alert was a better representation of the Defendant. Whatever the reason the
 1

 2 Defendant did not initially pick out the Defendant, he did provide comparative

 3
     descriptors during the line-up. He indicated that the Defendant had similar cheeks to
 4
     this person:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16           That’s a reasonable comparison to the Defendant’s cheek structure and facial
17
     hair:
18

19

20

21

22

23

24

25

26

27

28
     Response to Motion to Suppress               32
     Case 1:19-cr-02032-SMJ    ECF No. 155     filed 03/06/20   PageID.684 Page 33 of 42




 1

 2         J.V. indicated that the Defendant had similar eyes, but more facial hair, than
 3
     this man:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
           That is also not an inaccurate description:
16

17

18

19

20

21

22

23

24

25

26

27

28
     Response to Motion to Suppress               33
     Case 1:19-cr-02032-SMJ     ECF No. 155       filed 03/06/20   PageID.685 Page 34 of 42



           J.V.’s comparative descriptions of the Defendant were not perfect, but not so
 1

 2 wholly off the mark to justify depriving the jury of the opportunity to hear his

 3
     testimony regarding identification, especially when all the other Biggers factors weigh
 4
     heavily in favor of admissibility.
 5

 6                   d. J.V. was “100 percent sure” that the man pictured in the Yakama
                        Nation public safety warning was the man who pointed a shotgun
 7
                        at him.
 8
           When J.V. told Agent Ribail that he had seen the two carjacking and
 9

10 kidnapping suspects on Facebook, he said that he was “100 percent sure” that they

11
     were the perpetrators. By J.V.’s words, his level of certainty that that the Defendant is
12

13
     one of his assailants could not be higher.

14                   e. J.V.’s identification of the Defendant occurred 24 to 48 hours after
15
                        the Defendant carjacked him and tried to abduct his son.

16         The kidnapping and carjacking took place on June 8, 2019 between 4:00 and
17
     5:00 p.m. In the afternoon of June 10, 2019, J.V. told Agent Ribail that he had spotted
18

19 the Defendant in the public safety warning. Agent Ribail believes J.V. had viewed the

20 public safety warning sometime the evening of June 9, 2019. These times are all

21
     recent enough for J.V. to have retained his memory of the Defendant’s appearance.
22

23         Each of the Biggers factors weighs in favor of admissibility. Defendant’s

24 motion turns Biggers on its head by stating that because J.V. had ample time to view

25
     the Defendant, a high degree of attention during the incident, a high level of certainty
26

27 in the subsequent identification and little time to forget what the Defendant looked

28
     Response to Motion to Suppress                  34
     Case 1:19-cr-02032-SMJ      ECF No. 155    filed 03/06/20   PageID.686 Page 35 of 42



     like, that somehow the identification is less reliable. That’s an interesting sleight of
 1

 2 hand, but not how the Biggers test works.

 3
           Finally, at play here is the open question: why was J.V. not able to identify the
 4
     Defendant in the line-up, but able to identify him when he saw the public safety
 5

 6 warning? Certainly, that’s a question that a jury should be allowed to consider. But

 7
     it’s not hard to see why J.V. might not have picked the Defendant out of the initial
 8
     line-up. As J.V. told Agent Ribail, the photo in the safety alert was a better
 9

10 representation of the Defendant. He was right:

11
           Defendant’s line-up photo:                 Defendant’s photo posted by Yakima
12                                                    Nation:
13

14

15

16

17

18

19

20

21

22

23
           Aside from a goatee, which J.V. indicated the Defendant had when he was
24

25 comparing photos in the lineup the day before, the two photos are dissimilar: they

26 differ in chubbiness, skin tone, even apparent facial structure. Note, the picture on the

27

28
     Response to Motion to Suppress                 35
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.687 Page 36 of 42



     right, from the Yakama Nation public safety warning, is in unaltered form. Curiously,
 1

 2 the Defendant altered the same photo when he included it in his motion 7 by stretching

 3
     it, which made it seem more comparable to the line-up photo, and giving the line-up
 4
     photo the “thicker” appearance the Defendant argues was closer to an initial
 5

 6 description given by S.V. As seen above, Yakama Nation photograph on the right is

 7
     actually the “thicker” of the two, and closer to S.V.’s description, not the other way
 8
     around.
 9

10           The photo of the Defendant from the Yakama public safety warning is also a
11
     better representation of the Defendant’s appearance at the time of the offense than the
12

13
     two year old line-up photo:

14

15

16

17

18

19

20

21

22

23

24

25

26
     7
27       Defendants Motion, page 37.
28
     Response to Motion to Suppress               36
     Case 1:19-cr-02032-SMJ     ECF No. 155     filed 03/06/20   PageID.688 Page 37 of 42



           Photos posted by Yakama Nation:
 1

 2

 3

 4

 5

 6

 7

 8

 9

10         Photos taken two days after J.V. saw the Defendant:
11

12

13

14

15

16

17

18

19

20

21         Weighing the Biggers factors, the Court cannot come to the conclusion that
22
     circumstances indicate a “very substantial likelihood of irreparable misidentification,”
23
     Manson, 432 U.S. at 116. Thus the identification evidence should be admitted at trial
24

25 and the reliability of the identification is “for the jury to weigh.” Id.

26

27

28
     Response to Motion to Suppress                37
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.689 Page 38 of 42



     D.    Courts applying the Manson / Perry test permit eyewitness testimony under
 1
           these circumstances.
 2
           In Perry, the Supreme Court held that a defendant must show improper police
 3

 4 conduct. Perry, 565 U.S. at 241. Even before Perry, the court had linked the due

 5
     process check of exclusion “not to suspicion of eyewitness testimony generally, but
 6
     only to improper police arrangement of the circumstances surrounding an
 7

 8 identification.” Id. at 242 (citing Coleman v. Alabama, 399 U.S. 1 (1970). See also

 9
     Colorado v. Connelly, 479 U.S. 157, 163 (1986) (Where the “crucial element of police
10

11
     overreaching” is missing, the admissibility of an allegedly unreliable confession is “a

12 matter to be governed by the evidentiary laws of the forum . . . and not by the Due

13
     Process Clause.”); Schroeder v. Premo, 714 F. App'x 666, 669 (9th Cir. 2017)
14

15
     (“Under Perry, however, only police-created impermissibly suggestive circumstances

16 implicate due process concerns and thus require a reliability assessment by the trial

17
     court.”).
18

19         In Schroeder, cited above, the Ninth Circuit found no police misconduct where

20 the eyewitness had read a newspaper article that included a photograph of the suspect

21
     and saw a brief news clip about the suspect’s case prior to identifying him in a photo
22

23 lineup. 714 F. App'x at 669. Thus, the Ninth Circuit held that the trial court did not err

24 by admitting the identification without judicial review of reliability.

25
           In Boyer v. Chappell, the Ninth Circuit found that, because there was no police
26

27 misconduct, a trial court did not err by admitting in-court identification, despite the

28
     Response to Motion to Suppress               38
     Case 1:19-cr-02032-SMJ      ECF No. 155     filed 03/06/20   PageID.690 Page 39 of 42



     witness having mis-identified the defendant in two live line-ups and one photo line-
 1

 2 up. 793 F.3d 1092, 1100 (9th Cir. 2015). There, in two prior live line-ups, the witness

 3
     picked out men other than the defendant. In a subsequent photo line-up, she also
 4
     picked out someone different than the defendant. Although there were obvious
 5

 6 deficiencies, the Ninth Circuit held that because the unreliability did not stem from

 7
     “unnecessarily suggestive circumstances arranged by law enforcement . . . the state
 8
     court did not unreasonably apply clearly established Supreme Court precedent [Perry]
 9

10 when it determined that federal law did not require a live evidentiary hearing to assess

11
     the reliability of [witness’] testimony.” Id.
12

13
           In Benjamin v. Gibson, an 11 year old girl failed to identify the defendant as the

14 perpetrator and instead picked out another man in a photo line-up. She reiterated that

15
     mis-identification at a preliminary hearing (at which the defendant was presumably
16

17 present), again failing to identify the defendant. Then, after a lunch break, she took the

18 stand, recanted her testimony, and identified the defendant. She was allowed to

19
     identify the defendant at a later trial. Despite the obvious reliability issues, the Ninth
20

21 Circuit held that counsel was not ineffective by not moving to suppress her testimony,

22 because the motion would have likely been unsuccessful since there was no police

23
     misconduct. 640 F. App'x 656, 658 (9th Cir. 2016) (unpublished).
24

25

26

27

28
     Response to Motion to Suppress                  39
     Case 1:19-cr-02032-SMJ      ECF No. 155    filed 03/06/20   PageID.691 Page 40 of 42



           It’s clear from the above line of cases, in order for this Court to even consider
 1

 2 concealing J.V.’s identification of the Defendant from the jury by engaging in a

 3
     review of his reliability, it must first identify circumstances that were:
 4
               1. Caused by police misconduct;
 5

 6             2. Unnecessary; and
 7
               3. Unduly suggestive.
 8
           The Defendant has not identified any such circumstances. Therefore, the
 9

10 Court’s inquiry ends here and the question of reliability is one for the jury.

11
     E.    This Court should not take the extraordinary step of casting aside Manson and
12         Perry and exclude the evidence under Rule 403.
13
           Perry is clear: without police misconduct creating unnecessary and suggestive
14

15
     circumstances, eyewitness identification of a defendant cannot be excluded. To

16 exclude an eyewitness identification without a showing of police misconduct is to

17
     ignore the Supreme Court’s holding in Perry. This Court cannot simply toss aside on-
18

19 point Supreme Court precedent governing the admissibility of evidence simply on the

20 basis that Rule 403 is also applicable. Rule 403 is always applicable. But where the

21
     Supreme Court has established a detailed test for the admissibility of evidence, as it
22

23 has with eyewitness identifications like the one here, Supreme Court precedent

24 controls. Otherwise, every Supreme Court ruling governing the admissibility of

25
     evidence would be swallowed by Rule 403.
26

27

28
     Response to Motion to Suppress                 40
     Case 1:19-cr-02032-SMJ     ECF No. 155    filed 03/06/20   PageID.692 Page 41 of 42



           There is nothing to differentiate J.V.s identification of the Defendant from the
 1

 2 eyewitness identification at issue in Perry or in the numerous Ninth Circuit decisions

 3
     cited above. In each case, the testimony is or will be that the Defendant was the person
 4
     who committed the crime. J.V.’s identification cannot be treated differently than the
 5

 6 witness in Perry. In both, there was no police misconduct. Just as the Supreme Court

 7
     held that the inquiry in Perry could go no further, so must this Court.
 8

 9
     IV.    Conclusion

10         The Defendant is asking this Court to take the extraordinary step of stripping
11
     the jury of their primary function: the weighing of evidence. The law is clear that the
12

13
     Court can do so only after identifying police misconduct that is both unnecessary and

14 unduly suggestive. The Defendant has proffered no such actions on the part of law

15
     enforcement. Furthermore, the totality of the circumstance surrounding J.V.’s
16

17 identification of the Defendant indicate that the identification was reliable, and

18 certainly not do not indicate a risk of irreparable misidentification.

19
           For those reasons, the Defendant’s motion should be denied, and the jury
20

21 allowed to fulfill its proper role.

22   //
23
     //
24

25 //

26 //

27

28
     Response to Motion to Suppress               41
     Case 1:19-cr-02032-SMJ    ECF No. 155     filed 03/06/20   PageID.693 Page 42 of 42



     DATED: March 6, 2020, 2020             William D. Hyslop
 1
                                            United States Attorney
 2
                                            s/ Thomas J. Hanlon____
 3                                          Thomas J. Hanlon
 4                                          Assistant United States Attorney
 5                                          s/ Richard Burson____
 6                                          Richard Burson
                                            Assistant United States Attorney
 7

 8
           I hereby certify that on March 6, 2020, I electronically filed the foregoing with the
 9
     Clerk of the Court using the CM/ECF System which will send notification of such filing
10
     to the following: Lorinda Youngcourt, Esq.; John B. McEntire, IV, Esq.; Jeremy B.
11
     Sporn, Esq.
12
                                              s/ Richard Burson____
13                                          Richard Burson
                                            Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Response to Motion to Suppress               42
